F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           NOV 24 1997
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    TIMOTHY LEE GRAVES,

                Petitioner-Appellant,

    v.                                                    No. 96-5126
                                                      (D.C. No. 95-CV-284)
    MICHAEL CARR,                                         (N.D. Okla.)

                Respondent-Appellee.




                              ORDER AND JUDGMENT *



Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, ** District Judge.


         After examining appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

The case is therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
      Petitioner Timothy Lee Graves appeals the district court’s denial of his

petition for writ of habeas corpus brought pursuant to 28 U.S.C. § 2254.

For substantially the reasons stated by the district court, we affirm. 1

      Petitioner was convicted by a jury of first degree murder. His conviction

was upheld on direct appeal, and two subsequent state postconviction proceedings

failed to provide relief for petitioner. Petitioner now applies for federal habeas

relief arguing that (1) his confession was procured in violation of his right to

counsel; (2) his trial and appellate counsel were ineffective, particularly because

of trial counsel’s failure to inform him of a proffered plea bargain; (3) the jury

instruction on first degree murder was improper; and (4) the jury improperly

considered the possibility of parole for petitioner while deliberating his guilt

or innocence.

      In conducting our de novo review of the district court’s denial of

petitioner’s application for habeas relief, we have reviewed the record,

petitioner’s brief, and the analysis of the district court. The district court



1
       Petitioner has moved this court for issuance of a certificate of appealability
to prosecute his appeal. Because he filed his habeas corpus petition on March 28,
1995, prior to the April 24, 1996 effective date of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), he does not need a certificate of
appealability to proceed. See United States v. Kunzman, 125 F.3d 1363, 1364 n.2
(10th Cir. 1997). Therefore, pursuant to the requirements of 28 U.S.C. § 2253 in
effect at the time petitioner filed in the district court, we deny a certificate of
probable cause.

                                          -2-
correctly concluded that any error from the admission of petitioner’s confession

was harmless and that he was not denied effective assistance of counsel.

Petitioner has procedurally defaulted his remaining claims, thus precluding

federal habeas review.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED. The mandate shall issue forthwith.



                                                   Entered for the Court



                                                   John C. Porfilio
                                                   Circuit Judge




                                        -3-